    Case: 3:19-cr-00034-RAM-RM Document #: 62 Filed: 05/08/20 Page 1 of 3



                          DISTRICT COURT OF THE VIRGIN ISLANDS
                           DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                     )
                                              )
                     Plaintiff,               )
                                              )
                     v.                       )      Case No. 3:19-cr-0034
                                              )
REINALDO CRUZ TAURA,                          )
                                              )
                     Defendant.               )
                                              )

ATTORNEYS:

Gretchen Shappert, United States Attorney
Nathan Brooks, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
       For the United States of America,

David B. Rothman
Rothman & Associates, P.A.
Miami, FL
Treston E Moore
Moore, Dodson and Russell
St. Thomas, U.S.V.I.
       For Reinaldo Cruz Taura.

                                          ORDER
MOLLOY, J.
       On May 29, 2019, the United States filed an Information charging Reinaldo Cruz Taura
(“Taura”) with one count of providing kickbacks in violation of 41 U.S.C. § 8702. Thereafter,
on October 23, 2019, Taura pled guilty to the one count in the Information.
       On May 7, 2020, the Court held a sentencing hearing in this matter. At that hearing,
the parties agreed that the advisory guideline sentencing range in this matter is 30 to 37
months. Nevertheless, Taura argued that the Court should grant a downward departure or
variance on account of his medical condition, Hereditary Angioedema (“HAE”), a disorder
     Case: 3:19-cr-00034-RAM-RM Document #: 62 Filed: 05/08/20 Page 2 of 3
United States v. Taura
Case No. 3:19-cr-0034
Order
Page 2

characterized by recurrent episodes of severe swelling.1 Taura also argued that a downward
departure or variance is appropriate because he is in a high-risk category for developing
severe symptoms if he contracts COVID-19. The United States argued that there is no
evidence that the Bureau of Prisons is unable to provide adequate monitoring and treatment
for Taura’s medical condition. Taura alleged that, in addition to suffering an HAE attack in
November 2019 while in the custody of the Bureau of Prisons (“BOP”) in the Metropolitan
Detention Center at Guaynabo, P.R. (“MDC Guaynabo”),2 he also suffered an HAE attack in
April, 2020.
        Section 5H1.4 of the United States Sentencing Guidelines provides that “an
extraordinary physical impairment may be a reason to depart downward.” U.S.S.G. § 5H1.4.
Additionally, 18 U.S.C. § 3553 requires a Court to consider, among other factors, the need for
the sentence imposed “to provide the defendant with . . . medical care . . . in the most effective
manner.” 18 U.S.C. § 3553(a)(2)(D).
        The premises considered, it is hereby
        ORDERED that, no later than May 28, 2020, Taura shall file a brief addressing the
following three questions: (1) whether there are medical records to substantiate the medical
issues related to Taura’s HAE condition that Taura has sustained while in the care of the BOP;
(2) whether Taura suffers from medical conditions that are unusual and would threaten
Taura’s life by virtue of his imprisonment; and (3) whether the BOP can adequately monitor
and treat Taura’s medical conditions;3 it is further
        ORDERED that, no later than June 4, 2020, the United States shall file a response to
Taura’s brief; it is further
        ORDERED that, to the extent he wishes to do so, Taura may file a reply to the response
of the United States by no later than June 11, 2020; it is further




1 The parties do not dispute that Taura suffers from HAE.
2 The parties do not dispute that Taura suffered an HAE attack in November, 2019, for which he was
hospitalized.
3 Any argument regarding Taura’s medical conditions and the BOP’s ability to adequately monitor and treat

such conditions should be supported by competent evidence.
     Case: 3:19-cr-00034-RAM-RM Document #: 62 Filed: 05/08/20 Page 3 of 3
United States v. Taura
Case No. 3:19-cr-0034
Order
Page 3

        ORDERED that the United States, through its component MDC Guaynabo, shall
provide a medical summary of any HAE incidents Taura has suffered while in the care of the
BOP. The United States, through its component MDC Guaynabo, shall also provide the cost of
the HAE medications it provides to Taura; it is further
        ORDERED that the sentencing hearing in this matter, which commenced on May 7,
2020, is hereby SCHEDULED to resume promptly at 9:00 A.M. on June 18, 2020; and it is
further
        ORDERED that the public may access the video conference proceedings in this matter
by calling 1-888-251-2909 and entering access code 5157509#.




                                                  S/      Robert A. Molloy
                                                          Robert A. Molloy
                                                          District Judge
